UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 07-6534



DARNELL EUGENE KING,

                                             Petitioner - Appellant,

          versus


WARDEN, Federal Correctional Institution -
Williamsburg; UNITED STATES PAROLE COMMISSION,

                                            Respondents - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Cameron McGowan Currie, District
Judge. (0:06-cv-01202-CMC)


Submitted:   July 27, 2007                 Decided:   August 15, 2007


Before MICHAEL, SHEDD, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Darnell Eugene King, Appellant Pro Se. Barbara Murcier Bowens,
OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Darnell Eugene King, a federal prisoner and District of

Columbia Code offender, appeals the district court’s order adopting

the report and recommendation of the magistrate judge to deny

relief on his 28 U.S.C. § 2241 (2000) petition and suggesting

respondents make a good faith effort to obtain King’s records and

definitively substantiate or refute his claim that his presentence

investigation report is inaccurate.                 The order is not appealable

unless    a    circuit     justice   or     judge    issues     a   certificate   of

appealability.      See 28 U.S.C. § 2253(c)(1) (2000).                A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                  28 U.S.C. § 2253(c)(2)

(2000).       A prisoner satisfies this standard by demonstrating that

reasonable       jurists    would    find     that     any    assessment   of     the

constitutional claims by the district court is debatable or wrong

and that any dispositive procedural ruling by the district court is

likewise debatable.         See Miller-El v. Cockrell, 537 U.S. 322, 336-

38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                   We have independently

reviewed the record and conclude that King has not made the

requisite       showing.      Accordingly,      we     deny     a   certificate   of

appealability and dismiss the appeal.                   We dispense with oral

argument because the facts and legal contentions are adequately




                                      - 2 -
presented in the materials before the court and argument would not

aid the decisional process.



                                                        DISMISSED




                              - 3 -